Citation Nr: 1611838	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Los Angeles, California


THE ISSUES
 
1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative arthritis. 
 
2.  Entitlement to service connection for a left hip disorder, to include degenerative arthritis. 
 
3.  Entitlement to service connection for a left knee disorder, to include degenerative arthritis.
 
4.  Entitlement to service connection for a deep vein thrombosis of the right lower extremity, claimed as blood clots. 
 
5.  Entitlement to service connection for a right ankle disorder, to include cellulitis. 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from July 1956 to July 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By its decision of April 2015, the Board granted service connection for a left knee disorder and remanded the remaining issues for further development.  Following the Agency of Original Jurisdiction's (AOJ) attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All of the issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

By its April 2015, the Board, among other things, directed the AOJ to conduct VA examinations as to each of the disorders for which service connection is claimed, to include evaluations and nexus opinions relating to the Veteran's lumbar spine, left hip, left knee, venous system, and right ankle.  While in remand status, the Veteran was afforded a VA examinations of his the right ankle in May and September 2015, and in September 2015 as to each of the other disorders at issue.  

Only the VA examiner in May 2015 was not provided the Veteran's claims folder; however, the VA examinations in September 2015 all included a review of his electronic claims folder.  Nevertheless, the rationale provided for each of the nexus opinions by the fee-basis physician is inadequate on the basis of the fee-basis examiner's failure to consider adequately the Veteran's own statements and those of fellow servicepersons and his spouse relating to the occurrence of inservice injuries involving the foot, ankle, knee, lumbar spine and leg, and their aftermath, as well as his vein disorder of the right lower extremity.  The absence of supportive documentation is repeatedly cited, but without specific reference to the Veteran's account or the account made known by multiple lay affiants, at least four of whom served with the Veteran while on active duty and have attested to the occurrence and residuals of inservice foot, leg, ankle, and knee injuries.  

Moreover, insofar as  the question of direct causation of each claimed disability due to a service-connected right knee disorder or aggravation of a claimed disorder by right knee disability is concerned, the opinions offered either fail to address that question or inadequately address the question of aggravation of a nonservice-connected entity by the service-connected right knee disability.  Judicial precedent is to the effect that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011); Smith v. Shinseki, 24 Vet. App. 40 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Lastly, in terms of discussing the relationship of claimed left knee disablement to service or service-connected disability, the fee-basis examiner noted that there were no service treatment records noted in the claims folder and it is unclear whether it was meant that no pertinent records were found therein or no records were found.  

On the basis of the foregoing, remand for corrective actions is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1. Return the reports of VA medical examinations compiled in September 2015 regarding the lumbar spine, left hip, left knee, venous system of the right lower extremity, and left ankle to the fee-basis examiner for additions and clarifications regarding his earlier medical opinions, with full consideration being accorded the account of the Veteran and other lay affiants as to the occurrence of events and results thereof, as well as the entire record on appeal.  

The fee-basis examiner should be asked to address each of the following:

(a)  Review again all available service treatment records and note specifically whether service treatment records were considered in the previously offered nexus opinions, including those pertaining to the right knee.  Provide clarification as whether the prior opinion contemplated a review of service treatment records and whether in discussing the right knee, it was or was not your finding that there were no pertinent service treatment records on file.  

(b)  Provide complete rationales for the previously furnished medical opinions with respect to the question of the direct or presumptive service connection, as applicable, for lumbar spine, left hip, right knee, and right ankle disorders, as well as a venous disturbance of the right lower extremity.  

(c)  Provide medical opinions, each supported by a complete rationale as to whether each claimed disorder was directly caused or aggravated by service-connected disability of the right ankle.  

The fee-basis examiner is reminded that consideration of the entire record is required, including the accounts offered by the Veteran, his former spouse, fellow service persons, and others, as well as the clinical evidence or absence thereof that is supportive or contraindicating of entitlement to each benefit sought.  

2.  Finally, readjudicate each of the issues on appeal and if any benefit sought is not granted, provide to the Veteran a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

